DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 9/27/21.  Claims 1, 11, 13, 17, 18, 27, 29, 33, and 34 have been amended.  Claims 3 and 19 are canceled.  Claims 1, 2, 4-18, and 20-34 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-18, and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, 20, 22, 23, 27, 29, 33, and 34 recite the limitation "the others" in lines 6-7 of claim 17, lines 3 & 5 of claim 20, lines 4, 5-6, & 7 of claim 22, line 5 of claim 23, lines 6-7 of claim 27, lines 3 & 4-5          of claim 29, lines 6-7 of claim 33, and line 5 of claim 34.  There is insufficient antecedent basis for this limitation in the claims.
Claims 11 and 27 recite the limitation "determine a social relationship between the measurement target person and the others" in the “determine…” step of the claims.  It is unclear if this is the same “social relationship” identified in independent claims 1 and 17, or a different “social relationship”
Claims 1, 17, 33, and 34 recite the limitation "…by the text based on the text…" in the last step of the claims.  The language is unclear.  
Claims 11, 13, 27, and 29 recite the limitation "the behavior pattern obtained" in line 11 of claim 11, line 4 of claim 13, line 11 of claim 27, and line 4 of claim 29.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12, 13, 28, and 29 recite the limitation "the behavior pattern currently obtained" in line 5 of claim 12, line 5 of claim 13, line 5 of claim 28, and line 5 of claim 29.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12 and 28 recite the limitation "the behavior pattern previously obtained" in lines 3-4 of claim 12 and lines 3-4 of claim 28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-10, 14-16, 18, 21, 24-26, and 30-32 incorporate the deficiencies of claims 1 and 17, through dependency, and are therefore also rejected.

Claim Objections
Claims 1, 4, 5, 17, 20, 21, 33, and 34 are objected to because of the following informalities:  change “the collected social behavior” to “the collected social behavior information”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-18, and 20-34 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 4-18, and 20-33 are directed to a are directed to a system/terminal/server (i.e., a machine) and claim 34 is directed to a method (i.e., a process). Accordingly, claims 1, 2, 4-18, and 20-34 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
Claim 1 : A medical information system comprising: processing circuitry configured to: collect social behavior information about a measurement target person, the social behavior information including a daily sound of the measurement target person and a daily amount of exercise of the measurement target person; identify a social relationship between the measurement target person and others, and a behavior pattern of the measurement target person, by using the collected social behavior; and quantitatively measure a sociality item as a Quality of Life (QOL) index concerning sociality of the measurement target person by using the identified social relationship and the identified behavior pattern, wherein the behavior pattern is information classified by emotion of the measurement target person, and the processing circuitry acquires a text and a sound volume from the daily sound, and identifies a further detailed behavior pattern associated with emotion that is represented by the text based on the text, the sound volume, and a threshold value of the sound volume.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because collecting information, identifying a relationship, measuring an item, acquiring data, and identifying a behavior pattern amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For example, a human can receive social behavior information, text, and sound volume and analyze the received data mentally or via pen and paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 17, and 33, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an information system, processing circuitry, an information processing terminal, and a server to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the information system, processing circuitry, information processing terminal, and server are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of collecting information, identifying a relationship, measuring an item, acquiring data, and identifying a pattern) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2, 4-16, 18, and 20-32 are ultimately dependent from Claim(s) 1 and 17 and include all the limitations of Claim(s) 1 and 17. Therefore, claim(s) 2, 4-16, 18, and 20-32 recite the same abstract idea. Claims 2, 4-16, 18, and 20-32 describe further limitations regarding the type of social behavior, tables, identifying patterns, collecting information, analyzing information, determining relationships, measuring data, comparing information, generating and displaying a report, and outputting an alert. These are all just further describing the abstract idea recited in claims 1 and 17, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 (and independent claims 17, 33, and 34) do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to the processing circuitry acquiring data and quantitively measuring a sociality item, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Storing and retrieving information in memory and Performing repetitive calculations.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4-18, and 20-34 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0188821 to Ozeran ("Ozeran") in view of U.S. Patent App. Pub. No. 2015/0278742 to Hale et al. ("Hale"), in view of U.S. Patent App. Pub. No. 2006/0026036 to Mahmood ("Mahmood"), and further in view of U.S. Patent App. Pub. No. 2012/0296642 A1 to Shammass et al. ("Shammass").
Regarding claims 1, 17, 33, and 34, Ozeran discloses:
A medical information system comprising: processing circuitry configured to: 
collect social behavior information about a measurement target person, the social behavior information including a daily sound of the measurement target person and a daily amount of exercise of the measurement target person (see [44], a collection of health-related metrics and information are recorded. These metrics can include all information or parameters related to the person’s health, including but not limited to activity or exercise level, whether speech or other particular sounds are detected etc.).
Ozeran does not explicitly disclose:
identify a social relationship between the measurement target person and others, and a behavior pattern of the measurement target person, by using the collected social behavior; and 
quantitatively measure a sociality item as a Quality of Life (QOL) index concerning sociality of the measurement target person by using the identified social relationship and the identified behavior pattern, 
wherein the behavior pattern is information classified by emotion of the measurement target person, and the processing circuitry acquires a text and a sound volume from the daily sound, and identifies a further detailed behavior pattern associated with emotion that is represented by the text based on the text, the sound volume, and a threshold value of the sound volume.
Hale discloses identify a social relationship between the measurement target person and others, and a behavior pattern of the measurement target person, by using the collected social behavior (see [44], system collects information form social network and examine the relationship between a target individual and his or her contacts. Also see [48], target person’s behavior data are collected, such as interests, skills, activities etc. See [50] and abstract, features are extracted from target person’s data to predict behavior); 
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include the aforementioned features of Hale in order to better predict and score behavior (paragraph 2 of Hale).  
Mahmood discloses quantitatively measure a sociality item as a Quality of Life (QOL) index concerning sociality of the measurement target person by using the identified social relationship and the identified behavior pattern (see [138] and Fig. 9, quality of life is defined as a function of health, wealth, education and learning. Also see Fig. 8, key components of quality of life are health, wealth, education and learning, and value. See [136], health factor also includes family members’ genetic impacts; family is one kind of social relationship that is included in the calculation of health factor. See [195], health factors (Quality-Adjusted-Life-Years, i.e., QALY) is calculated based on the health behavior pattern. Also see [198], health behavior pattern that will improve QALY score includes diet, exercise etc.) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include the aforementioned features taught by Mahmood in order to improve the calculation of quality of life (paragraph 7 of Mahmood).  
Shammass discloses wherein the behavior pattern is information classified by emotion of the measurement target person, and the processing circuitry acquires a text and a sound volume from the daily sound, and identifies a further detailed behavior pattern associated with emotion that is represented by the text based on the text, the sound volume, and a threshold value of the sound volume (paragraphs 48-50, 53, 71-88, & 181 of Shammass; one reference pattern may be classified as `polite` since it depicts no or little overlapping speech relative to speech periods. And, for example, another reference pattern may be also classified as `polite` since it depicts overlapping speech yet without substantial increased pitch of any of the speakers. Similarly, for example, a reference pattern may be classified as `emotional` where there are frequent overlapping speeches with progressively increased pitch of at least one speaker, and when there is progressively increase of word rate a reference pattern may be classified as `impatient`. Likewise, the reference patterns maybe classified in various manners. Optionally, verbal characteristics supplement or augment the classification of a reference pattern, such as linguistic choices of words or phrases, or other variable speaker-based acoustic or other information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ozeran/Hale/Mahmood to include the aforementioned features of Shammass. The motivation for doing so would have been to identify a mood or temperament or overall feeling of a talking person (paragraph 2 of Shammass).
Regarding claims 2 and 18, Ozeran, Hale, and Mahmood do not explicitly disclose:
the social behavior information includes information concerning emotional behavior.
Shammass discloses the social behavior information includes information concerning emotional behavior (para. 24, 48, 95, and 96 of Shammass).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shammass within Ozeran, Hale and Mahmood.  The motivation for doing so would have been to identify a mood or temperament or overall feeling of a talking person (paragraph 2 of Shammass).
Regarding claims 4 and 20, Ozeran does not explicitly disclose:
a memory which stores at least a social relationship management table in which the measurement target person is associated with the others in the social relationship, wherein the processing circuitry identifies the social relationship between the measurement target person and the others by using the social relationship management table and the collected social behavior.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
a memory which stores at least a social relationship management table in which the measurement target person is associated with the others in the social relationship, wherein the processing circuitry identifies the social relationship between the measurement target person and the others by using the social relationship management table and the collected social behavior (see [31], where the memory 440 comprises logic (e.g., instructions or applications) 445 that can be executed by the processor 430 to perform various methods. For example, the logic may include a user interface module 425 as well as a data aggregation and correlation application, where the correlation application would identify the social relationship between the measurement target person and the others) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include a memory which stores at least a social relationship management table in which the measurement target person is associated with the others in the social relationship, wherein the processing circuitry identifies the social relationship between the measurement target person and the others by using the social relationship management table and the collected social behavior as taught by Hale in order to better predict and score behavior.  
Regarding claims 5 and 21, Ozeran does not explicitly disclose:
a memory which stores at least a behavior pattern table in which pieces of social behavior are associated with behavior patterns, wherein the processing circuitry identifies the behavior pattern of the measurement target person by using the behavior table and the collected social behavior.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
a memory which stores at least a behavior pattern table in which pieces of social behavior are associated with behavior patterns, wherein the processing circuitry identifies the behavior pattern of the measurement target person by using the behavior table and the collected social behavior (see Fig.1, the behavior pattern tables which are pieces of social behavior are stored in the Entrepreneur, Business, and Network Components of the system memory and the proprietary extractions processes a-n would be the processing circuitry identifying behavior patterns of the measurement target person) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include a memory which stores at least a behavior pattern table in which pieces of social behavior are associated with behavior patterns, wherein the processing circuitry identifies the behavior pattern of the measurement target person by using the behavior table and the collected social behavior as taught by Hale in order to better predict and score behavior. 
Regarding claims 6 and 22, Ozeran does not explicitly disclose:
the processing circuitry is configured to: 
collect information concerning communication performed by the measurement target person to the others as the social behavior information; and 
identify the social relationship between the measurement target person and the others and the behavior pattern of the measurement target person by analyzing the information concerning communication performed by the measurement target person to the others.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
the processing circuitry is configured to: 
collect information concerning communication performed by the measurement target person to the others as the social behavior information (see [44], the system 405 collects information from several network modalities such as Facebook™, Linkedin™, Google+™ phone records, SMS text records, e-mail meta-data, and so forth); and 
identify the social relationship between the measurement target person and the others and the behavior pattern of the measurement target person by analyzing the information concerning communication performed by the measurement target person to the others (see [44], system 405 can examine the depth of engagement between a target individual and their contacts. For example, the system 405 is configured to examine how many different modalities are used, recency of contacts etc.) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting information concerning communication performed by the measurement target person to the others as the social behavior information; identifying the social relationship between the measurement target person and the others and the behavior pattern of the measurement target person by analyzing the information concerning communication performed by the measurement target person to the others as taught by Hale in order to better predict and score behavior.  
Regarding claims 7 and 23, Ozeran does not explicitly disclose:
the processing circuitry is configured to: 
collect positional information as the social behavior information; and 
identify the behavior pattern on the basis of the positional information of the measurement target person and the positional information of the others.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
the processing circuitry is configured to: 
collect positional information as the social behavior information (see [55], geographical location information is recorded); and 
identify the behavior pattern on the basis of the positional information of the measurement target person and the positional information of the others (see [55], geographical location of contacts and geographical location of the target person are recorded to identify the behavior pattern of the target person. Also see claim 5 and claim 6, target person (entrepreneur) and his or her contacts’ geographical location (footprint) are recorded to identify the behavior pattern) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting positional information as the social behavior information; and identifying the behavior pattern on the basis of the positional information of the measurement target person and the positional information of the others as taught by Hale in order to better predict and score behavior.  
Regarding claims 8 and 24, Ozeran does not explicitly disclose:
processing circuitry is configured to: 
collect an electronic mail as the social behavior information; and 
identify the behavior pattern by analyzing a text of the electronic mail.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
processing circuitry is configured to: 
collect an electronic mail as the social behavior information (see [38], system can may process text in the target person’s email and identify the vocabulary used in the emails); and 
identify the behavior pattern by analyzing a text of the electronic mail (see [38], system can may process text in the target person’s email and identify the vocabulary used in the emails) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting an electronic mail as the social behavior information; and identifying the behavior pattern by analyzing a text of the electronic mail as taught by Hale in order to better predict and score behavior.  
Regarding claims 9 and 25, Ozeran does not explicitly disclose:
the processing circuitry is configured to: 
collect call contents using a telephone as the social behavior; and 
identify the behavior pattern by analyzing a text of the call contents.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
the processing circuitry is configured to: 
collect call contents using a telephone as the social behavior (see [59], system collect and analyze phone records for the target person); and 
identify the behavior pattern by analyzing a text of the call contents (see [59], system collect and analyze phone records for the target person. The system 405 utilizes time, duration and contact information from these logs to determine which contacts are current, who originates contact, what is the sequence of contact, what is the frequency of contact, what is the time of day for contact etc. The call information provides insight into the social behavior pattern of the target person) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting call contents using a telephone as the social behavior; and identifying the behavior pattern by analyzing a text of the call contents as taught by Hale in order to better predict and score behavior.  
Regarding claims 10 and 26, Ozeran does not explicitly disclose:
the processing circuitry is configured to: 
collect posted contents to a social networking service (SNS) as the social behavior; and 
identify the behavior pattern by analyzing a text of the posted contents.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
the processing circuitry is configured to: 
collect posted contents to a social networking service (SNS) as the social behavior (see [37], system detects social network posts of the target person and analyze the progress); and 
identify the behavior pattern by analyzing a text of the posted contents (see [37], system detects progress of social network posts of the target person as the behavior pattern) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting posted contents to a social networking service (SNS) as the social behavior; and identifying the behavior pattern by analyzing a text of the posted contents as taught by Hale in order to better predict and score behavior.  
Regarding claims 11 and 27, Ozeran does not explicitly disclose:
the processing circuitry is configured to: 
collect social behaviors of measurement target persons including the measurement target person before and after medical practice for the measurement target person; 
determine a social relationship between the measurement target person and the others, and determine a behavior pattern of the measurement target person by using the social behavior before and after the medical practice; and 
quantitatively measure the sociality item of the measurement target person before and after the medical practice for the measurement target person by using the social relationship and the behavior pattern obtained before and after the medical practice for the measurement target person.
However, Hale teaches that it was known in the behavior assessment art at the time of filing to include: 
the processing circuitry is configured to: 
collect social behaviors of measurement target persons including the measurement target person before and after an event for the measurement target person (see [46], before and after an event (such as a business relationship is formed), the social behaviors of target person is collected); 
determine a social relationship between the measurement target person and the others, and determine a behavior pattern of the measurement target person by using the social behavior before and after the event (see [46], before and after an event (such as a business relationship is formed), the social behaviors of the target person and his or her contacts is collected analyzed to determine a behavior pattern. For example, the contacts may initially begin as an e-mail introduction, leading to a number of phone conversations, leading to more e-mails, leading to a connection via LinkedIn and other social media networks. The change in the number of connection points, the frequency and intensity of contact, etc. is a dynamic measurement of engagement between individuals) in order to better predict and score behavior (see paragraph [2] of Hale).
Therefore, it would have been obvious to one of ordinary skill in the art of behavior assessment before the effective filing date of the claimed invention to modify the system of Ozeran to include collecting social behaviors of measurement target persons including the measurement target person before and after an event for the measurement target person; determining a social relationship between the measurement target person and the other measurement target persons, and determine a behavior pattern of the measurement target person by using the social behavior before and after the event as taught by Hale in order to better predict and score behavior. As in Hale, it is within the capabilities of one of ordinary skill in the art to include collecting social behaviors of measurement target persons including the measurement target person before and after Ozeran’s medical practice for the measurement target person; determining a social relationship between the measurement target person and the other measurement target persons, and determine a behavior pattern of the measurement target person by using the social behavior before and after Ozeran’s medical practice, and the results would have been predictable to one of ordinary skill in the art of transcription. See MPEP § 2143 (C).
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: 
quantitatively measure the sociality item of the measurement target person before and after the medical practice for the measurement target person by using the social relationship and the behavior pattern obtained before and after the medical practice for the measurement target person (see [138] and Fig. 9, quality of life is defined as a function of health, wealth, education and learning. Also see Fig. 8, key components of quality of life are health, wealth, education and learning, and value. See [136], health factor also includes family members’ genetic impacts; family is one kind of social relationship that is included in the calculation of health factor. See [182], changes in lifestyle and health practices will lead to change of the quality of life index. Also see [195], health factors (Quality-Adjusted-Life-Years, i.e., QALY) is calculated based on the health behavior pattern. Also see [198], health behavior pattern that will improve QALY score includes diet, exercise etc.) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include quantitatively measure the sociality item of the measurement target person before and after the medical practice for the measurement target person by using the social relationship and the behavior pattern obtained before and after the medical practice for the measurement target person as taught by Mahmood in order to improve the calculation of quality of life.  
Regarding claims 12 and 28, Ozeran and Hale do not explicitly disclose:
the processing circuitry is configured to quantitatively measure the sociality item of the measurement target person by comparing the social relationship and the behavior pattern previously obtained about the measurement target person with the social relationship and the behavior pattern currently obtained about the measurement target person, with regard to the same sociality item.
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: 
quantitatively measure the sociality item of the measurement target person by comparing the social relationship and the behavior pattern previously obtained about the measurement target person with the social relationship and the behavior pattern currently obtained about the measurement target person, with regard to the same sociality item (see [138] and Fig. 9, quality of life is defined as a function of health, wealth, education and learning. Also see Fig. 8, key components of quality of life are health, wealth, education and learning, and value. See [182], changes in lifestyle and health practices will lead to change of the quality of life index. Target person may calculate Quality of Life Index with before and after the changes of lifestyle and comparing them to get an improvement or decrease of score. Also see [195], health factors (Quality-Adjusted-Life-Years, i.e., QALY) is calculated based on the health behavior pattern. Also see [198], health behavior pattern that will improve QALY score includes diet, exercise etc.) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include quantitatively measure the sociality item of the measurement target person by comparing the social relationship and the behavior pattern previously obtained about the measurement target person with the social relationship and the behavior pattern currently obtained about the measurement target person, with regard to the same sociality item as taught by Mahmood in order to improve the calculation of quality of life.  
Regarding claims 13 and 29, Ozeran and Hale do not explicitly disclose:
the processing circuitry is configured to quantitatively measure the sociality item of the measurement target person by comparing information of the others based on the social relationship and the behavior pattern obtained about the others with the social relationship and the behavior pattern currently obtained about the measurement target person, with regard to the same sociality item.
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: 
the processing circuitry is configured to quantitatively measure the sociality item of the measurement target person by comparing information of the others based on the social relationship and the behavior pattern obtained about the others with the social relationship and the behavior pattern currently obtained about the measurement target person, with regard to the same sociality item (see [138] and Fig. 9, quality of life is defined as a function of health, wealth, education and learning. Also see Fig. 8, key components of quality of life are health, wealth, education and learning, and value. See [58], system develops a profile of quality of life index for the target person and his or her family members, and make changes in the current lifestyle, the current health practices, and the financial information to improve quality of life index. Also see [83], the target person and his or her family members’ data is gathered and analyzed) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include the aforementioned features taught by Mahmood in order to improve the calculation of quality of life (paragraph 7 of Mahmood).  
Regarding claims 14 and 30, Ozeran and Hale do not explicitly disclose:
the processing circuitry is configured to generate a sociality measurement report by using a measurement result of the sociality item. 
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: 
the processing circuitry is configured to generate a sociality measurement report by using a measurement result of the sociality item (see [258], a best health practices index 162 is generated) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include the processing circuitry is configured to generate a sociality measurement report by using a measurement result of the sociality item as taught by Mahmood in order to improve the calculation of quality of life.  
Regarding claims 15 and 31, Ozeran and Hale do not explicitly disclose:
a display configured to display the sociality measurement report.
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: a display configured to display the sociality measurement report (see [258] and Fig. 16, a best health practices index 162 is generated and displayed on the screen) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include a display configured to display the sociality measurement report as taught by Mahmood in order to improve the calculation of quality of life.  
Regarding claims 16 and 32, Ozeran and Hale do not explicitly disclose:
the processing circuitry is configured to output an alert on the basis of a measurement result of the sociality item.
Mahmood teaches that it was known in the quality of life optimization art at the time of filing to include: the processing circuitry is configured to output an alert on the basis of a measurement result of the sociality item (see [63] alert a family member in a family that has implications for others) in order to improve the calculation of quality of life (see paragraph [7] of Mahmood).
Therefore, it would have been obvious to one of ordinary skill in the art of quality of life optimization before the effective filing date of the claimed invention to modify the system of Ozeran in view of Hale to include the processing circuitry is configured to output an alert on the basis of a measurement result of the sociality item as taught by Mahmood in order to improve the calculation of quality of life.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 33, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 9/27/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/27/21.
(1) Applicant requests that the 101 rejection be withdrawn.
(2) Applicant argues that the applied references fail to teach or suggest the limitations of claims 1, 17, 33, and 34.

(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of the independent claims constitute “a mental process” because collecting information, identifying a relationship, measuring an item, acquiring data, and identifying a behavior pattern amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For example, a human can receive social behavior information, text, and sound volume and analyze the received data mentally or via pen and paper.
Accordingly, the claims recite at least one abstract idea. Furthermore, a “more effective social QOL” is not a technical improvement, as argued.
(B) As per the second argument, see newly added Shammass reference. In response to Applicant’s argument that none of the limitations are disclosed in the applied prior art, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686